730 N.W.2d 736 (2007)
477 Mich. 1135
MICHIGAN EDUCATION ASSOCIATION, Petitioner-Appellee,
v.
SECRETARY OF STATE, Respondent-Appellee, and
Michigan Chamber of Commerce, Proposed Intervening Respondent-Appellant.
Docket No. 133661. COA No. 276093.
Supreme Court of Michigan.
May 7, 2007.
On order of the Court, the motion for immediate consideration is GRANTED. The application for leave to appeal the April 5, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions *737 presented should be reviewed by this Court.